Exhibit 10.a
FIRST AMENDMENT TO THE
WM. WRIGLEY JR. COMPANY
EXECUTIVE COMPENSATION DEFERRAL PROGRAM
(As Amended and Restated Effective January 1, 2008)
     WHEREAS, Wm. Wrigley Jr. Company, a Delaware corporation (the “Company”),
has adopted and maintains the Wm. Wrigley Jr. Company Executive Compensation
Deferral Program, as amended and restated effective January 1, 2008 (the
“Program”), a program established under the Wm. Wrigley Jr. Company 2007
Management Incentive Plan (the “MIP”); and
     WHEREAS, the Company desires to amend the Program to provide for
nonelective deferrals to be allocated to a participant’s account to the extent
that Retirement Contributions allocated to such participant’s account under the
Wrigley Savings Plan are subject to certain statutory and plan limitations, and
in certain other respects.
     NOW THEREFORE, pursuant to the power of amendment contained in Section 1.10
of the MIP, the Program hereby is amended, effective January 1, 2008, or as of
such other date set forth herein, as follows:
     1. Section 1 of the Program is hereby amended by replacing the first
sentence as it appears therein with the following sentence:
The purpose of this Wm. Wrigley Jr. Company Executive Compensation Deferral
Program (the “Deferral Program”) is to provide eligible executives of Wm.
Wrigley Jr. Company (the “Company”), or any corporation or other form of
business association of which 50% or more of the shares or other ownership
interests are owned or controlled by the Company (each, a “Subsidiary”),
(i) with the opportunity to defer the receipt of all or any portion of their
awards under the Company’s Executive Incentive Compensation Program (the
“EICP”), Long-Term Stock Grant Program (the “LTSG Program”) and Stock Award
Program (the “SAP”); (ii) effective January 1, 2006, with the opportunity to
defer the receipt of up to 25% of their base salary, to the extent such deferral
amount exceeds the statutory limits applicable to salary deferrals under the
Wrigley Savings Plan, and to receive

 



--------------------------------------------------------------------------------



 



from the Company related matching contributions; and (iii) effective July 1,
2008, with nonelective deferrals to the extent that Retirement Contributions
allocated to their account under the Wrigley Savings Plan are subject to certain
statutory and plan limitations.
     2. Section 2 of the Program is hereby amended in its entirety to read as
follows:
(a) Each executive of the Company or a Subsidiary who is eligible to receive an
award under the EICP, LTSG Program or SAP shall be eligible to defer all or any
portion of such award in accordance with Sections 3, 4 and 5, respectively, of
the Deferral Program.
(b) Each executive of the Company or a Subsidiary who is employed in a grade
level or position designated by the Compensation Committee of the Board of
Directors of the Company (the “Compensation Committee”) shall be eligible to
defer up to 25% of such executive’s base salary in accordance with Section 6 of
the Deferral Program.
(c) Each executive of the Company or a Subsidiary who is employed in a grade
level or position designated by the Compensation Committee and is eligible to
receive an allocation of a Retirement Contribution for a Plan Year, within the
meaning of and pursuant to the terms of the Wrigley Savings Plan, shall be
eligible for an Excess Retirement Contribution in accordance with Section 7 of
the Deferral Program.
(d) Each eligible executive who participates in this Deferral Program shall be
referred to herein as a “Participant.”
     3. Section 3(d) of the Program is hereby amended by replacing the fourth
and fifth sentences as they appear therein with the following two sentences:
In such event, the Compensation Committee shall transfer the amounts deferred in
the discontinued investment option to such other investment option that the
Compensation Committee deems appropriate; provided, however, the Participant may
elect, if he or she does so in a timely manner and in accordance with the
procedures prescribed by the Company, to transfer such amounts to such other
investment options as the Compensation Committee shall make available at such
time. For purposes of a transfer

2



--------------------------------------------------------------------------------



 



election described in this Section, a Share Unit shall have a value equal to the
price of Common Stock on the New York Stock Exchange during such period
immediately preceding and/or immediately following the date of the transfer, as
the Compensation Committee shall determine.
     4. Section 4(c) of the Program is hereby amended by replacing the fifth and
sixth sentences as they appear therein with the following sentence:
In such event, the Compensation Committee shall transfer the amounts deferred in
the discontinued investment option to such other investment option that the
Compensation Committee deems appropriate; provided, however, the Participant may
elect, if he or she does so in a timely manner and in accordance with the
procedures prescribed by the Company, to transfer such amounts to such other
investment options as the Compensation Committee shall make available at such
time.
     5. Section 5(c) of the Program is hereby amended by replacing the fourth
and fifth sentences as they appear therein with the following sentence:
In such event, the Compensation Committee shall transfer the amounts deferred in
the discontinued investment option to such other investment option that the
Compensation Committee deems appropriate; provided, however, the Participant may
elect, if he or she does so in a timely manner and in accordance with the
procedures prescribed by the Company, to transfer such amounts to such other
investment options as the Compensation Committee shall make available at such
time.
     6. Section 6(c) of the Program is hereby amended by replacing the phrase
“Internal Revenue Code of 1986, as amended (the “Code”)” with the term “Code” as
it appears therein.
     7. Section 6(f) of the Program is hereby amended by replacing the fourth
and fifth sentences as they appear therein with the following two sentences:

3



--------------------------------------------------------------------------------



 



In such event, the Compensation Committee shall transfer the amounts deferred in
the discontinued investment option to such other investment option that the
Compensation Committee deems appropriate; provided, however, the Participant may
elect, if he or she does so in a timely manner and in accordance with the
procedures prescribed by the Company, to transfer such amounts to such other
investment options as the Compensation Committee shall make available at such
time. For purposes of a transfer election described in this Section, a Share
Unit shall have a value equal to the price of Common Stock on the New York Stock
Exchange during such period immediately preceding and/or immediately following
the date of the transfer, as the Compensation Committee shall determine.
     8. The following new Section 7 is hereby added to the Program and the
remaining subsequent Sections (including all references made thereto) are hereby
renumbered accordingly:
     7. Excess Retirement Contributions.
     (a) Amount of Contribution. If an eligible executive is entitled to an
allocation of a Retirement Contribution for a Plan Year, within the meaning of
and pursuant to the terms of the Wrigley Savings Plan, the Excess Retirement
Contribution Account established for such executive pursuant to Section 7(c)
shall be credited with an amount (an “Excess Retirement Contribution”) equal to
the excess, if any, of:
(i) 5% of the sum of (i) the executive’s Retirement Contribution Compensation
for such Plan Year, as defined in the Wrigley Savings Plan but determined
without regard to the limitation set forth in section 401(a)(17) of the Code,
plus (ii) the executive’s EICP bonus earned for such Plan Year, over
(ii) the amount of the Retirement Contribution actually credited to the
executive’s Retirement Contribution Account for such Plan Year under the Wrigley
Savings Plan.
     (b) Investment Options. Each Excess Retirement Contribution shall be
credited to the Participant’s Excess Retirement Contribution Account as either
Share Units or

4



--------------------------------------------------------------------------------



 



Investment Fund Credits, as specified by the executive in accordance with
procedures established by the Company.
     (c) Excess Retirement Contribution Account. There shall be established for
each Participant who is entitled to an Excess Retirement Contribution an account
to be designated as an Excess Retirement Contribution Account.
(i) Crediting of Excess Retirement Contributions. An Excess Retirement
Contribution shall be credited to a Participant’s Excess Retirement Contribution
Account with respect to a Plan Year concurrently with the allocation of the
related Retirement Contribution to such Participant’s Retirement Contribution
Account for such Plan Year under the Wrigley Savings Plan.
(ii) Share Units. To the extent that a Participant has elected that amounts be
credited to his or her Excess Retirement Contribution Account as Share Units,
the number of such Share Units shall be determined on the basis of the price of
Common Stock on the New York Stock Exchange during such period immediately
preceding and/or immediately following the date or dates the Share Units are to
be credited, as the Compensation Committee shall determine. As soon as
administratively practicable following the payment date of any dividend on
Common Stock, the Excess Retirement Contribution Account of each Participant
shall be credited with dividend equivalents equal to the sum of all dividends
that such Participant would have received on such date had the Participant been
the owner of a number of shares of Common Stock equal to the number of Share
Units in the Participant’s Excess Retirement Contribution Account on the record
date for such dividend. The amount so credited shall be converted into
additional Share Units with the number of Share Units being determined on the
basis of the price of Common Stock on the New York Stock Exchange during such
period immediately preceding and/or immediately following the date or dates as
of which dividends are to be credited, as the Compensation Committee shall
determine.
(iii) Investment Fund Credits. During such period as Investment Fund Credits are
credited to a Participant’s Excess Retirement Contribution Account, the amount
of such account allocated to each Investment Fund shall be credited with
interest and earnings (including gains and losses) equivalent to the amount that
would have accrued

5



--------------------------------------------------------------------------------



 



during such period had the amount so credited been actually invested in such
Investment Fund.
     (d) Changes in Investment Election. Each Participant may elect to transfer
amounts deferred as Share Units or Investment Fund Credits into Share Units or
Investment Fund Credits, including transferring Investment Fund Credits from one
Investment Fund to a different Investment Fund; provided, however, that if the
Participant is a person subject to Section 16(b), then the Compensation
Committee, in its discretion, may require that such election be made at such
time and in such manner as complies with the applicable provisions of Rule
l6b-3. A transfer election pursuant to this Section 7(d) shall be made in
accordance with procedures prescribed by the Company. The Compensation Committee
may, from time to time, discontinue any of the investment options available
under this Section 7. In such event, the Compensation Committee shall transfer
the amounts deferred in the discontinued investment option to such other
investment option that the Compensation Committee deems appropriate; provided,
however, the Participant may elect, if he or she does so in a timely manner and
in accordance with the procedures prescribed by the Company, to transfer such
amounts to such other investment options as the Compensation Committee shall
make available at such time. For purposes of a transfer election described in
this Section, a Share Unit shall have a value equal to the price of Common Stock
on the New York Stock Exchange during such period immediately preceding and/or
immediately following the date of the transfer, as the Compensation Committee
shall determine.
     9. The first sentence of Section 8(c) of the Program (as renumbered
pursuant to item 8 above) is hereby amended by (i) replacing the word “and” with
a comma “,” and (ii) inserting the phrase “and Excess Retirement Contribution
Account” after the phrase “Savings Restoration Account,” where it appears
therein.
     10. Section 8(c)(i) of the Program (as renumbered pursuant to item 8 above)
is hereby amended in its entirety as follows:
(i) Initial Deferral Election. If an eligible executive’s participation in the
Deferral Program commences upon such executive’s

6



--------------------------------------------------------------------------------



 



election to participate pursuant to Section 3, 4, 5 or 6, then prior to the
first day of the calendar year for which such election takes effect, such
executive shall elect the time and form of distribution of all of such
executive’s accounts maintained under the Deferral Program; provided, however,
that executives who are Participants in the Deferral Program as of December 31,
2006 may elect the time and form of distribution of such accounts on or before
December 31, 2006. If an eligible executive’s participation in the Deferral
Program commences upon the crediting of an Excess Retirement Contribution to
such executive’s Excess Retirement Contribution Account pursuant to Section 7,
then not later than 30 days after the first day of the calendar year immediately
following the first year in which the executive accrues a benefit under
Section 7, such executive shall elect the time and form of distribution of all
of such executive’s accounts maintained under the Deferral Program.
     11. Section 13 of the Program (as renumbered pursuant to item 8 above) is
hereby amended by replacing the term “Plan” with the term “Deferral Program” as
it appears therein.

7